                            IN THE UNITED STATES DISTRICT
                           COURT FOR THE EASTERN DISTRICT
                             OF TEXAS MARSHALL DIVISION


    GESTURE TECHNOLOGY PARTNERS,
    LLC,
              Plaintiff
                                                               JURY TRIAL DEMANDED
    v.
    HUAWEI DEVICE CO., LTD.,
    HUAWEI DEVICE USA, INC.,                             C.A. NO. 2:21-cv-00040-JRG

                Defendants.                               LEAD CONSOLIDATED CASE

    SAMSUNG ELECTRONICS CO., LTD.                        C.A. NO. 2:21-cv-00041-JRG
    AND SAMSUNG ELECTRONICS AMERICA,
    INC.,
             Defendants.

                    SECOND AMENDED DOCKET CONTROL ORDER

        In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

Current Date            Proposed Date           Event

March 7, 2022                                   *Jury Selection – 9:00 a.m. in Marshall, Texas.

February 7, 2022                                * If a juror questionnaire is to be used, an editable
                                                (in Microsoft Word format) questionnaire shall be
                                                jointly submitted to the Deputy Clerk in Charge by
                                                this date.1

January 31, 2022                                *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Rodney Gilstrap




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
January 24, 2022    *Notify Court of Agreements Reached During
                    Meet and Confer

                    The parties are ordered to meet and confer on any
                    outstanding objections or motions in limine. The
                    parties shall advise the Court of any agreements
                    reached no later than 1:00 p.m. three (3) business
                    days before the pretrial conference.

January 24, 2022    *File Joint Pretrial Order, Joint Proposed Jury
                    Instructions, Joint Proposed Verdict Form,
                    Responses to Motions in Limine, Updated Exhibit
                    Lists, Updated Witness Lists, and Updated
                    Deposition Designations

January 17, 2022    *File Notice of Request for Daily Transcript or
                    Real Time Reporting.

                    If a daily transcript or real time reporting of court
                    proceedings is requested for trial, the party or
                    parties making said request shall file a notice with
                    the Court and e-mail the Court Reporter, Shelly
                    Holmes, at shelly_holmes@txed.uscourts.gov.

January 10, 2022    File Motions in Limine

                    The parties shall limit their motions in limine to
                    issues that if improperly introduced at trial would
                    be so prejudicial that the Court could not alleviate
                    the prejudice by giving appropriate instructions to
                    the jury.

January 10, 2022    Serve Objections to Rebuttal Pretrial Disclosures

January 5, 2022     Serve Objections to Pretrial Disclosures; and Serve
                    Rebuttal Pretrial Disclosures

December 20, 2021   Serve Pretrial Disclosures (Witness List,
                    Deposition Designations, and Exhibit List) by the
                    Party with the Burden of Proof




                    -2-
December 13, 2021                              *Response to Dispositive Motions (including
                                               Daubert Motions). Responses to dispositive
                                               motions that were filed prior to the dispositive
                                               motion deadline, including Daubert Motions, shall
                                               be due in accordance with Local Rule CV-7(e), not
                                               to exceed the deadline as set forth in this Docket
                                               Control Order.2 Motions for Summary Judgment
                                               shall comply with Local Rule CV-56.

December 1, 2021                               *File Motions to Strike Expert Testimony
                                               (including       Daubert        Motions)

                                               No motion to strike expert testimony (including a
                                               Daubert motion) may be filed after this date
                                               without leave of the Court.

December 1, 2021                               *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

November 22, 2021                              Deadline to Complete Expert Discovery

November 12, 2021                              Serve Disclosures for Rebuttal Expert Witnesses

October 15, 2021                               Deadline to Complete Fact Discovery and File
                                               Motions to Compel Discovery

October 15, 2021                               Serve Disclosures for Expert Witnesses by the
                                               Party with the Burden of Proof

October 12, 2021                               Comply with P.R. 3-7 (Opinion of Counsel
                                               Defenses)


2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -3-
September 20, 2021                   *Claim Construction Hearing – 9:00 a.m. in
                                     Marshall, Texas before Judge Rodney Gilstrap

September 13, 2021                   *Comply with P.R.         4-5(d)    (Joint   Claim
                                     Construction Chart)

September 6, 2021                    *Comply with P.R.         4-5(c)   (Reply    Claim
                                     Construction Brief)

August 30, 2021                      Comply with P.R. 4-5(b) (Responsive Claim
                                     Construction Brief)

August 9, 2021                       Comply with P.R. 4-5(a) (Opening Claim
                                     Construction Brief) and Submit Technical
                                     Tutorials (if any)

                                     Good cause must be shown to submit technical
                                     tutorials after the deadline to comply with P.R. 4-
                                     5(a).

August 9, 2021                       Deadline to Substantially Complete Document
                                     Production and Exchange Privilege Logs

                                     Counsel are expected to make good faith efforts to
                                     produce all required documents as soon as they are
                                     available and not wait until the substantial
                                     completion deadline.

July 26, 2021                        Comply with P.R. 4-4 (Deadline to Complete
                                     Claim Construction Discovery)

July 19, 2021                        File Response to Amended Pleadings

July 6, 2021                         *File Amended Pleadings

                                     It is not necessary to seek leave of Court to amend
                                     pleadings prior to this deadline unless the
                                     amendment seeks to assert additional patents.

July 9, 2021         July 16, 2021   Comply with P.R. 4-3 (Joint Claim Construction
                                     Statement)




                                     -4-
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.


        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.




                                                -5-
       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                 -6-
